Case 1:19-cv-01920-RBJ Document 68 Filed 09/21/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-1920-RBJ

WILDEARTH GUARDIANS, et al.,

       Petitioners,

v.

DAVID L. BERNHARDT, et al.,

       Federal Respondents,

and

MOUNTAIN COAL COMPANY, LLC,

       Intervenor.


 ENTERING JUDGMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
                              68



       On March 27, 2020, Petitioners, Center for Biological Diversity, High Country

Conservation Advocates, Sierra Club, WildEarth Guardians, Wilderness Workshop, moved for

costs and reasonable attorney fees incurred in this matter pursuant to the Equal Access to Justice

Act (“EAJA”). See ECF No. 58. Pursuant to Rule 68 of the Federal Rules of Civil Procedure,

Federal Defendants made an Offer of Judgment for attorney fees and costs to Petitioners on

August 31, 2020 which was accepted by Petitioners on September 8, 2020. See Ex. 1.

       Having considered these submissions and the record in this case, it is hereby ORDERED

that judgment is entered against Federal Defendants for $50,950.00 as compensation to
Case 1:19-cv-01920-RBJ Document 68 Filed 09/21/20 USDC Colorado Page 2 of 2




Petitioners for all attorneys’ fees and costs incurred by Petitioners for the district court

proceedings in this action.

       It is further ORDERED that Petitioner relinquishes all claims under EAJA and all other

authorities for any and all attorneys’ fees and costs incurred by Petitioners for the district court

proceedings in this action.



ENTERED this 21st day of September, 2020.

                                               __________________________________
                                               Honorable R. Brooke Jackson
                                               U.S. District Court Judge




                                                   2
